IN THE SUPREME COURT OF THE STATE OF DELAWARE


BRAD D. GREENSPAN,        §
                          §                        No. 120, 2016
    Plaintiff Below,      §
    Appellant,            §                        Court of Chancery of the State of
                          §                        Delaware
    v.                    §
                          §                        C.A. No. 9567
ORRICK HERRINGTON LAW LLC §
                          §
    Defendant Below,      §
    Appellee.             §

                             Submitted: April 5, 2016
                             Decided:   April 12, 2016

                                         ORDER

       This 12th day of April 2016, it appears to the Court that, on March 16, 2016,

the Clerk issued a notice to show cause directing the appellant to show cause why

this appeal should not be dismissed as untimely filed.*

       The appellant has not responded to the notice to show cause within the

required ten-day period. Dismissal of the appeal is deemed to be unopposed.




*
  See Del. Supr. Ct. R. 6(a)(i) (providing that a notice of appeal in a civil case must be filed
within 30 days after entry upon the docket of the judgment or order from which the appeal is
taken). In this case, the appellant filed the notice of appeal on March 11, 2016, from an order
dated and docketed on February 9, 2016.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                           Justice




                                       2